PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                    No. 14-1772

              DEBORAH HANSLER,
                            Appellant

                          v.

    LEHIGH VALLEY HOSPITAL NETWORK
                  _____________

   On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
              (D.C. No. 5-13-cv-03924)
    District Judge: Honorable James Knoll Gardner
                    _____________

              Argued: January 13, 2015

Before: AMBRO, FUENTES, and ROTH, Circuit Judges

                (Filed: June 22, 2015)
Samuel A. Dion, Esq. [ARGUED]
Dion & Goldberger
1845 Walnut Street
Suite 1199
Philadelphia, PA 19103
       Counsel for Appellant

Darren M. Creasy, Esq.
Karyn Dobroskey Rienzi, Esq.
A. James Johnston, Esq.
Andrea M. Kirshenbaum, Esq. [ARGUED]
Post & Schnell
1600 John F. Kennedy Boulevard
Four Penn Center, 14th Floor
Philadelphia, PA 19103

Glenn Guanowsky, Esq.
Lehigh Valley Hospital
Department of Legal Services
1200 South Cedar Crest Boulevard
P.O. Box 689
Allentown, PA 18103
       Counsel for Appellee



                       OPINION




FUENTES, Circuit Judge.




                             2
        Deborah Hansler requested intermittent leave from her
former employer, Lehigh Valley Health Network (“Lehigh
Valley”), under the Family Medical Leave Act of 1993
(“FMLA” or the “Act”), 29 U.S.C. § 2601 et seq.1
Specifically, Hansler submitted a medical certification
requesting leave for two days a week for approximately one
month. As alleged in the complaint, the medical certification
refers to the length of her requested leave but not the nature
or duration of her condition. A few weeks later, after she took
several days off work, Lehigh Valley terminated Hansler’s
employment without seeking any clarification about her
medical certification, as required by law. Lehigh Valley cited
excessive absences and informed her that the request for leave
had been denied. Hansler sued Lehigh Valley for violations of
the Medical Leave Act, and the District Court dismissed the
complaint on the basis that the medical certification
supporting Hansler’s request for leave was “invalid.” We
conclude that, in failing to afford Hansler a chance to cure
any deficiencies in her medical certification, Lehigh Valley
violated the Medical Leave Act. Accordingly, we reverse and
remand for further proceedings.

                              I.

       Hansler was hired by Lehigh Valley in 2011 to work
as a technical partner. In early March 2013, Hansler began
experiencing shortness of breath, nausea, and vomiting. At
the time, the cause of these symptoms was unknown. On
March 13, Hansler’s physician completed a medical


1
 The case name incorrectly refers to Lehigh Valley Health
Network as Lehigh Valley Hospital Network.




                                   3
certification form “requesting intermittent leave at a
frequency of 2 times weekly starting on March 1, 2013 and
lasting for a probable duration of one month– or until about
April 1, 2013.” App. 44. Hansler submitted the certification to
Lehigh Valley as part of a formal request for leave under the
Medical Leave Act. As a result of her condition, Hansler was
unable to work on March 13, 14, 23, 24, and 25.

        Without seeking further information about the medical
certification from either Hansler or her physician, Lehigh
Valley terminated Hansler at the end of her shift on March
28. The basis for Hansler’s termination was absenteeism,
including the five days she took off in March. Hansler
reminded Lehigh Valley that she had requested time off under
the Medical Leave Act, but Lehigh Valley informed her, for
the first time, that her request had been denied. Following the
last of her absences, Hansler learned of a letter dated March
26 explaining that her request for “leave of absence (FMLA)
for the period of 3/1/13-3/11/13” was denied because her
“condition presently does not qualify as a serious health
condition under the criteria set forth by the [Medical Leave
Act].” App. 45. In early April 2013, after her dismissal,
Hansler received a diagnosis of diabetes and high blood
pressure. She alleges that these previously undiagnosed and
untreated conditions are what caused her March absences.

       Hansler sued Lehigh Valley under the Medical Leave
Act for interfering with her substantive rights to medical
leave and for terminating her in retaliation for seeking leave.
In her complaint, Hansler alleges she has chronic serious
health conditions and argues that Lehigh Valley improperly
denied her request for leave without providing her an
opportunity to cure her medical certification. The District




                                4
Court granted Lehigh Valley’s motion to dismiss for failure to
state a claim. It concluded that Hansler’s request for leave
was defective because her medical certification indicated that
her condition would last only one month, but the Medical
Leave Act requires that a chronic serious health condition
persist for an “extended period of time.” The District Court
held that because the certification showed that Hansler was
not entitled to leave, Lehigh Valley was not required to afford
Hansler a cure period and was permitted to terminate Hansler
for her subsequent absences. That Hansler was later
diagnosed with diabetes and high blood pressure was of no
consequence. According to the Court, “[a]lthough the timing
of events for plaintiff was, without question unfortunate, the
fact remains that her diagnosis with diabetes and high blood
pressure did not occur until after her leave request was denied
and she was fired by defendant.” Hansler v. Lehigh Valley
Health Network, No. 13-cv-03924, 2014 WL 1281132, at *10
(E.D. Pa. Mar. 28, 2014). Hansler filed this appeal.2


2
  The District Court had jurisdiction under 28 U.S.C. § 1331,
and we have jurisdiction to review the District Court’s final
order under 28 U.S.C. § 1291. We exercise plenary review
over a district court’s grant of a motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6). Pearson v. Sec’y
Dep’t of Corr., 775 F.3d 598, 601 (3d Cir. 2015). To survive
a motion to dismiss under Rule 12(b)(6), a plaintiff must
allege “enough facts to state a claim to relief that is plausible
on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). A court must accept all factual allegations in the
complaint as true and draw all reasonable inferences in favor
of the plaintiff. Phillips v. Cnty. of Allegheny, 515 F.3d 224,
231 (3d Cir. 2008).




                                 5
                               II.

       Congress passed the Medical Leave Act “to balance
the demands of the workplace with the needs of families” and
“to entitle employees to take reasonable leave for medical
reasons.” 29 U.S.C. § 2601(b). The Medical Leave Act
carries out these objectives by providing that eligible
employees are entitled to 12 workweeks of leave during any
12-month period if the employee has a “serious health
condition” that makes the employee unable to perform the
functions of her position. Id. § 2612(a)(1)(D). After a worker
returns from leave, the worker is entitled to be reinstated to
her previous position or an equivalent one. Id. § 2614(a)(1).

        A “serious health condition” is one that involves
inpatient care in a hospital or “continuing treatment by a
health care provider.” Id. § 2611(11). In its implementing
regulations, the Department of Labor defines “[c]ontinuing
treatment by a health care provider” to include “chronic
serious health condition[s]” that (i) “[r]equire[] periodic visits
(defined as at least twice a year) for treatment by a health care
provider,” (ii) “[c]ontinue[] over an extended period of time,”
and (iii) “[m]ay cause episodic rather than a continuing period
of incapacity (e.g., asthma, diabetes, epilepsy, etc.).” 29
C.F.R. § 825.102.

       Prior to taking leave, an employee must give her
employer notice of the request for leave, “stat[ing] a
qualifying reason for the needed leave.” Id. § 825.301(b). An
employer may require its employees to support their requests




                                  6
for leave with a certification issued by a health care provider.
29 U.S.C. § 2613(a). A “sufficient” medical certification must
state (1) the date on which the serious health condition began,
(2) the probable duration of the condition, (3) relevant
medical facts, (4) a statement that the employee is unable to
perform the functions of her position, (5) the dates and
duration of any planned medical treatment, and (6) the
expected duration of the intermittent leave. Id. § 2613(b).

        Significantly, the Department of Labor’s regulations
govern how employers are to respond to perceived
deficiencies in medical certifications. An employer “shall
advise an employee whenever the employer finds a
certification incomplete or insufficient, and shall state in
writing what additional information is necessary to make the
certification complete and sufficient.” 29 C.F.R. § 825.305(c).
A certification is “incomplete” if the “employer receives a
certification, but one or more of the applicable entries have
not been completed.” Id. A certification is “insufficient” if the
“employer receives a complete certification, but the
information provided is vague, ambiguous, or non-
responsive.” Id.       If the employer determines that a
certification is either incomplete or insufficient, it may deny
the requested leave on the basis of an inadequate certification.
But it may only do so if it has “provide[d] the employee with
seven calendar days (unless not practicable under the
particular circumstances despite the employee’s diligent good
faith efforts) to cure any such deficiency.” Id.; see Hansen v.
Fincantieri Marine Grp., LLC, 763 F.3d 832, 837 (7th Cir.
2014) (“[T]he regulations do not authorize the employer to
deny FMLA leave where the employee fails to provide a
complete and sufficient certification but is not given the
opportunity to cure the deficiency.”).




                                 7
                              A.

        Hansler’s first claim is that Lehigh Valley interfered
with her rights under the Medical Leave Act by failing to
afford her a chance to cure deficiencies in her medical
certification. This claim is based on statutory text providing
that employers may not “interfere with, restrain, or deny the
exercise of or attempt to exercise” rights granted under the
Act. 29 U.S.C. § 2615(a)(1). Moreover, “[a]ny violations of
the Act or of these regulations constitute interfering with” the
exercise of an employee’s rights. 29 C.F.R. § 825.220(b). To
assert an interference claim, an employee must establish,
among other things, that she was denied benefits under the
Act. Ross v. Gilhuly, 755 F.3d 185, 191-92 (3d Cir. 2014).

       The District Court held that Hansler was not entitled to
leave or a cure period because her certification was “invalid”
and “negative on its face.” The Court reasoned that while
Hansler’s certification requested leave for one month, this
was not an “extended period of time,” and, therefore, her
condition did not qualify as a chronic serious health
condition. In other words, her certification was not merely
insufficient or incomplete—it demonstrated that she did not
have a chronic serious health condition.

       Hansler does not argue on appeal that her certification
established the “extended period of time” requirement, and
we do not decide that issue here.3 Instead, Hansler maintains


3
  A chronic serious health condition is one that, among other
things, “[c]ontinues over an extended period of time.” 29




                                 8
she was entitled to the cure period set forth in the regulations
because the certification was insufficient, rather than negative
on its face. We agree.4




C.F.R. § 825.102. Neither the Act nor the regulations provide
further clarity as to what “extended period of time” means.
We have found that a three-year duration for an employee’s
condition constitutes an extended period of time. See
Victorelli v. Shadyside Hosp., 128 F.3d 184, 189 (3d Cir.
1997). Other courts have held that chronic illnesses “must
exist for well more than a few weeks.” Taylor v. Autozoners,
LLC, 706 F. Supp. 2d 843, 852 (W.D. Tenn. 2010) (quoting
Flanagan v. Keller Prods., Inc., No. 00-542-M, 2002 WL
313138, at *7 (D.N.H. Feb. 25, 2002)). We will assume here,
and Hansler does not argue otherwise, that a condition lasting
for one month does not satisfy the “extended period of time”
requirement.
4
   Our decision that the certification Hansler’s doctor
submitted is “insufficient” under 29 C.F.R. § 825.305(c) does
not mean, as the dissent contends, that “you will now be able
to maintain an interference claim against your employer
regardless of your condition when you request leave if you
claim that your diagnosis changed or was not finalized until
after you submitted the request.” Nor does it mean that the
“employer who denies a leave request is at risk of an
interference claim.” It does mean that when a certification
submitted by an employee is “vague, ambiguous, or non-
responsive,” the employer must,           under 29 C.F.R.
§ 825.305(c), provide the employee an opportunity to cure the
deficiency within seven days.




                                 9
        The regulations make no reference to negative
certifications, the basis on which the District Court rejected
Hansler’s claim. Instead, they provide that whenever an
employer finds a certification “incomplete” or “insufficient,”
the employer shall so advise the employee and provide seven
days to cure the deficiencies. 29 C.F.R. § 825.305(c). A
negative certification is a judicially crafted concept with roots
in a decision from the Seventh Circuit Court of Appeals. See
Stoops v. One Call Commc’ns, Inc., 141 F.3d 309 (7th Cir.
1998). In Stoops, the employee’s physician provided a
medical certification stating that the employee was “not
presently incapacitated and would not have to work
intermittently or on a reduced work schedule.” Id. at 311. The
Seventh Circuit described this as a “negative certification”
because a serious health condition is one that prevents an
employee from performing his job, but the employee’s
physician in Stoops explicitly stated that the employee could
perform his job functions. Id. at 312-13. “Where an employer
. . . requests from the employee and receives a physician’s
certification that indicates that an employee’s serious health
condition does not require him to miss work, the employer
may rely on that certification.” Id. at 313.

       Following Stoops, several other Courts of Appeals
have discussed or alluded to negative certifications. In
Hoffman v. Professional Med Team, the employee, like the
one in Stoops, submitted a certification from a physician
stating she would not need to work intermittently or on a less-
than-full schedule as a result of her condition. Hoffman, 394
F.3d 414, 416 (6th Cir. 2005). The Sixth Circuit explained
that, “[t]o be valid, a certification must show that the
employee’s serious health condition makes her unable to
perform job functions.” Id. at 419. In Branham v. Gannett




                                 10
Satellite Information Network, Inc., the Sixth Circuit referred
to a negative certification as one “indicating that [the
employee] does not have a serious health condition that
prevents her from performing her job.” 619 F.3d 563, 572
(6th Cir. 2010). Similarly, the First Circuit found that an
employer was justified in denying leave where the medical
certification stated that the employee was “not incapacitated”
and “disavowed the need for any leave.” Tayag v. Lahey
Clinic Hosp., Inc., 632 F.3d 788, 793 (1st Cir. 2011).

        We need not decide whether in certain circumstances a
medical certification may be negative because, even if we
were to agree with the cases finding negative certifications,
we still would not find those cases persuasive here. The
certifications in those cases contained affirmative statements
from the employees’ physicians that the employees would not
miss any work, which, by definition, meant they did not have
“serious health condition[s].” See 29 U.S.C. § 2612(a)(1)(D).
Although the First, Sixth, and Seventh Circuits appear to
agree that “employers have no responsibility to conduct
further investigation when a certification is invalid on its
face,” the cases discussing negative certifications offer little
guidance to a court (or employer) confronting an ambiguous
or non-responsive certification. Hoffman, 394 F.3d at 418-19.

       Hansler’s certification does not contain a statement
from her physician saying that she would not miss any work.
Instead, her certification “request[s] intermittent leave at a
frequency of 2 times weekly . . . and lasting for a probable
duration of one month.” App. 44. Hansler’s certification is
“insufficient” under the regulations because it is “vague,
ambiguous, or non-responsive.” 29 C.F.R. § 825.305(c). As
we discussed earlier, a sufficient medical certification must




                                11
state, among other things, both the probable duration of the
condition and the expected duration of the intermittent leave.
29 U.S.C. § 2613(b). Hansler’s certification is vague and non-
responsive insofar as it requests intermittent leave for one
month but fails to specify whether the one month duration
refers only to the length of her leave request or to the duration
of her condition.5 As alleged in the complaint, the
certification seems to refer only to the duration of her leave
request because the certification does not even mention a
condition, let alone its duration. See Kauffman v. Fed.
Express Corp., 426 F.3d 880, 886-87 (7th Cir. 2005)
(rejecting argument that certification was negative where
physician omitted the incapacity’s expected duration). In light
of the mandatory language in the regulations instructing
employers to advise their employees of vague, ambiguous,
and non-responsive certifications, we see no need to comment
in this case on the narrow category of certifications deemed
negative.

       Lehigh Valley’s additional arguments in support of a
negative certification are unavailing. It emphasizes that the


5
  Lehigh Valley maintains that Hansler waived her argument
concerning a distinction between the length of the requested
leave and the expected duration of her condition by not
raising it before the District Court. See Brennan v. Norton,
350 F.3d 399, 415 n.12 (3d Cir. 2003). We disagree.
Although Hansler did not mention this nuance in 29 U.S.C.
§ 2613(b), she did argue generally, with a supporting case and
citations to regulations, that her certification was insufficient
and that Lehigh Valley should have given her a chance to
cure. Accordingly, Hansler has preserved the issue for appeal.




                                 12
Medical Leave Act is not a forward-looking statute and “does
not require an employer to be clairvoyant.” Lichtenstein v.
Univ. of Pittsburgh Med. Ctr., 691 F.3d 294, 303 (3d Cir.
2012) (internal citations and quotation marks omitted).
According to Lehigh Valley, the short duration of Hansler’s
symptoms prior to her leave request provided no basis for it to
know that Hansler was suffering from a prolonged and
chronic illness. This argument would carry more force if the
issue at stake was notice. See Ross, 755 F.3d at 191-92
(explaining that to state a claim for interference, a plaintiff
must give notice to the defendant of his or her intention to
take leave). But no one disputes notice; Hansler provided
Lehigh Valley with a certification specifically requesting
leave under the Act. Thus, nothing in this opinion burdens
employers with the troublesome task of predicting, on their
own, the nature and trajectory of their employees’ illnesses.
The relevant question here is not whether Lehigh Valley
could have known Hansler was suffering from a chronic
condition at the time she requested leave; instead, it is
whether the certification was insufficient and/or incomplete.
Receipt of an insufficient or incomplete certification triggers
certain regulatory obligations on an employer that are
unrelated to its understanding of the employee’s health
condition.

        Similarly, Lehigh Valley maintains that Hansler’s
post-termination diagnoses of diabetes and high blood
pressure foreclose her ability to establish that she had a
chronic serious health condition at the time she requested
leave. See Navarro v. Pfizer Corp., 261 F.3d 90, 96 (1st Cir.
2001) (explaining that operative time for determining whether
a particular condition qualifies as a serious health condition is
the time that leave is requested or taken). Again, this misses




                                 13
the point. That Hansler was diagnosed with her illnesses after
she was fired does not affect the determination of whether her
medical certification was insufficient.

        Having concluded that Hansler plausibly alleges her
certification was insufficient rather than negative, the next
question is whether she states a claim for interference under
the Act. Upon receipt of her insufficient certification, Lehigh
Valley was required to (1) advise Hansler that her
certification was insufficient, (2) state in writing what
additional information was necessary to make it sufficient,
and (3) provide her with an opportunity to cure before
denying her request for leave. See 29 C.F.R. § 825.305(c).
Lehigh Valley ignored these requirements and, instead,
terminated Hansler without first notifying her that the request
for leave had been denied. Hansler may premise her
interference claim on these alleged regulatory violations.

       Though our Court has not yet ruled on this issue,
several district courts in this circuit have found interference
claims following an employer’s breach of its obligations
under § 825.305.6 The few relevant decisions from the Courts


6
  See Patel v. Saint Vincent Health Ctr., No. 12-298, 2015
WL 630260, at *13 (W.D. Pa., Feb. 12, 2015) (“[Employer]
interfered with Plaintiff’s FMLA rights by not informing her
that the certification submitted by [the physician] was
incomplete and insufficient.”); Herco v. Se. Pa. Transp.
Auth., No. 10-796, 2011 WL 294493, at *3 (E.D. Pa. Jan. 25,
2011) (finding interference claim based on employee’s
submission of an incomplete medical certification and
employer’s failure to request additional information);




                               14
of Appeals suggest that employees who allege harm arising
from the employers’ failure to provide a cure period may
assert a cause of action for interference. See Kauffman, 426
F.3d at 886-87; Darst v. Interstate Brands Corp., 512 F.3d
903, 910 (7th Cir. 2008); Sorrell v. Rinker Materials Corp.,
395 F.3d 332, 337 (6th Cir. 2005).

       Moreover, we find support for an interference claim
based on this Court’s precedent concerning notice
interference. In Conoshenti v. Public Service Electric & Gas
Co., the plaintiff’s claim was based on his employer failing to
advise him of his substantive rights under the Act in violation
of regulatory requirements.7 364 F.3d 135, 142 (3d Cir.
2004). The plaintiff there insisted that, if he had received the
necessary information, “he would have been able to make an
informed decision about structuring his leave and would have
structured it, and his plan of recovery, in such a way as to
preserve the job protection afforded by the Act.” Id. at 142-



Marrero v. Camden Cnty. Bd. of Soc. Servs., 164 F. Supp. 2d
455, 466 (D.N.J. 2001) (“[T]ermination is not an appropriate
response for an inadequate certification. [The regulations]
provide[] that where an employer finds a certification
incomplete, it must give the employee a reasonable
opportunity to cure any deficiencies.”).
7
  The regulations contain a number of provisions requiring
employers to provide employees with notice of their rights
and obligations. See generally 29 C.F.R. § 825.300. For
example, an employer covered by the Act must include a
notice in its employee handbooks explaining benefits and
leave rights. Id. § 825.300(a)(3).




                                15
43. We held this was a viable theory of recovery, explaining
that the plaintiff “will show an interference with his right to
leave under the FMLA . . . if he is able to establish that this
failure to advise rendered him unable to exercise that right in
a meaningful way, thereby causing injury.” Id. at 143. Put
another way, we found a cause of action for notice
interference in the event plaintiff was able to show prejudice
as a result of the violation. Id. at 144; see also Ruder v.
Pequea Valley Sch. Dist., 790 F. Supp. 2d 377, 394 (E.D. Pa.
2011) (finding interference claim where the defendant’s
failure to advise plaintiff of his eligibility to take leave
“rendered him unable to exercise his rights”); Schaar v.
Lehigh Valley Health Servs., Inc., 732 F. Supp. 2d 490, 496-
97 (E.D. Pa. 2010) (finding interference claim where plaintiff
alleged that “had she been informed that FMLA was an
option for her absence, she would have taken her absence as
FMLA leave”).

        The logic of Conoshenti naturally extends to an
employer’s failure to comply with its regulatory obligations
following receipt of an insufficient or incomplete medical
certification. Just like employers must advise their employees
of their rights under the Act, 29 C.F.R. § 825.300, they also
must advise their employees of deficiencies in their medical
certifications and provide them with an opportunity to cure,
id. § 825.305(c). These modest burdens imposed on
employers help ensure that employees are equipped with at
least basic information about the Act’s requirements and have
an opportunity to exercise their rights in a meaningful way.
And to encourage employer compliance, the regulations
provide injured employees with a cause of action for
interference. See 29 C.F.R. § 825.220(b) (“Any violations of
the Act or of these regulations constitute interfering with,




                               16
restraining, or denying the exercise of rights provided by the
Act.”). If we were to find otherwise, employees would be left
without a remedy.

       Based on the facts alleged in the complaint, we
conclude that Hansler states a claim for interference under 29
U.S.C. § 2615(a)(1). She alleges that, in violation of the
regulations, Lehigh Valley failed to identify deficiencies in
her medical certification and failed to provide her with an
opportunity to cure. Hansler alleges she was prejudiced by
these failures because, “[h]ad [Lehigh Valley] properly
requested that [her] physician provide more information to
show a serious health condition, [her] physician would have
been [in] a position to provide the full diagnosis of [her]
chronic health conditions.” App. 45. Instead of having the
chance to exercise her rights in a meaningful way and
demonstrate her entitlement to leave, Lehigh Valley fired her.
As such, Hansler sufficiently alleges she was prejudiced as a
result of Lehigh Valley’s regulatory violations. Indeed,
Lehigh Valley does not appear to dispute a finding of
prejudice, instead focusing its efforts on arguing that Hansler
was not entitled to a cure period in the first instance—an
argument we have rejected. Appellee Br. at 8 (“While it may
be true that, had Hansler been given more time, she would
have been able to offer additional information, this simply is
not relevant to whether Hansler was entitled, under the
FMLA regulations, to a cure period.”).

       Not only is our conclusion dictated by precedent as
well as the statutory and regulatory text, but we believe the
cure period makes abundant sense in this context. Faced with
nascent symptoms from a yet-to-be diagnosed condition, an
employee’s physician may need some additional time to




                               17
provide the required elements of a sufficient certification,
including more specific information regarding relevant
medical facts and the probable duration of the condition, the
planned medical treatment, and the intermittent leave. 29
U.S.C. § 2613(b). As this case illustrates, for an employee
with an emerging condition, the difference between a medical
certification that supports leave and one that is deficient
might be a matter of days.

                              B.

       Hansler’s second claim is that Lehigh Valley
terminated her in retaliation for seeking leave. Retaliation
claims arise out of the Medical Leave Act’s prohibition on
employers “discharg[ing] or in any other manner
discriminat[ing] against any individual for opposing any
practice made unlawful.” 29 U.S.C. § 2615(a)(2); see 29
C.F.R.     § 825.220(c)    (prohibiting    employers      from
“discriminating or retaliating against an employee or
prospective employee for having exercised or attempt[ing] to
exercise FMLA rights”). To state such a claim, Hansler must
allege (1) she invoked her right to leave, (2) she suffered an
adverse employment decision, and (3) the adverse action was
causally related to her invocation of rights. See Lichtenstein,
691 F.3d at 301-02.

        The District Court dismissed Hansler’s retaliation
claim, finding she did not make a “valid” request for leave.
This conclusion flowed from our holding that “firing an
employee for a valid request for FMLA leave may constitute
interference with the employee’s FMLA rights as well as
retaliation against the employee.” Erdman v. Nationwide Ins.
Co., 582 F.3d 500, 509 (3d Cir. 2009). The District Court




                               18
reasoned that because her leave request was “premised upon
the existence of a serious chronic health condition and her
medical certification was a negative certification with respect
to such a condition, [Hansler’s] leave request was not a valid
request entitling her to FMLA leave and, accordingly, may
not form the basis for an FMLA retaliation claim.” Hansler,
2014 WL 1281132, at *13.
        As we disagree with the underpinnings of this
conclusion—i.e., the certification was negative and Hansler
was not entitled to benefits under the Act—we hold that
Hansler’s claim should not be dismissed at this stage. Hansler
alleges she attempted to invoke her right to leave, she was not
advised of deficiencies in her medical certification, she was
not provided a cure period, and she was fired a few weeks
later as a result of her leave request. Through discovery,
Hansler might be able to show that Lehigh Valley had a
retaliatory motive and that the stated reason for termination
was pretextual. See Lupyan v. Corinthian Colls. Inc., 761
F.3d 314, 325-26 (3d Cir. 2014); Lichtenstein, 691 F.3d at
309-10.

                             III.

       For the foregoing reasons, we reverse the order of the
District Court and remand for further proceedings consistent
with this opinion.




                               19
ROTH, Circuit Judge, dissenting:

        The majority fashions a new rule to fit a sad case. In
early April of 2013, Deborah Hansler was diagnosed with
diabetes and high blood pressure. Had these conditions been
diagnosed just days earlier when Hansler applied for FMLA
leave, she would have been entitled to medical leave under
the Family and Medical Leave Act1—ensuring her time to
treat her illness and a position upon her return. Instead,
Hansler was denied leave and terminated from her job at
Lehigh Valley. While I too sympathize with Hansler’s
situation, I cannot subscribe to the majority’s strained re-
interpretation of the FMLA.

       When an employer receives a request for FMLA leave,
the decision on whether to grant that leave depends on the
factual situation presented to the employer at the time that the
leave is requested. The “crucial moment for determining if a
particular condition qualifies” for FMLA leave “is the time
that leave is requested or taken.”2 Here, Hansler requested
“intermittent leave at a frequency of 2 times per week” for
one month based on her suffering from shortness of breath,
nausea, and vomiting during the previous two weeks.3

1
  29 U.S.C. § 2601, et seq.
2
  Navarro v. Pfizer Corp., 261 F.3d 90, 96 (1st Cir. 2001); see
Yansick v. Temple Univ. Health Sys., No. 04-4228, 2006 WL
2243178, at *13 n.26 (E.D. Pa. July 27, 2006) (“[W]e must
determine whether any medical evidence shows that, at the
time of Plaintiff’s absence, the specified condition actually
prevented him from working.”).
3
  See A.44 ¶¶ 6-7. Notably, at oral argument, Lehigh Valley’s
counsel stated that Hansler’s doctor described her as suffering




                               1
Hansler’s medical certification accurately reflected her
condition at the time of her request. This condition did not,
however, qualify her for FMLA leave. This is not a case of a
deficient certification that omitted necessary information. It
is simply a case of a certification that describes a condition
that is not one for which FMLA leave can be awarded.

       The reader may respond, “Well, let’s not penalize the
poor lady for applying too early for leave – for applying
before her physician had diagnosed diabetes. Let’s let her
clear up any short fall in the information she gave her
employer by permitting her to correct her deficiencies
pursuant to 29 C.F.R. § 825.305(c).” The problem with this
solution is that the employer in good faith, with the completed
form and the information on it, has denied FMLA leave
because the employee was not qualified for it. There was no
indication on the certification of the health care provider that
one or more of the applicable entries had not been completed
and there was no information that was vague, ambiguous, or
non-responsive. The certificate was not rejected by the
employer as incomplete or insufficient. FMLA leave was
denied because the completed certificate did not present
grounds to grant FMLA leave. In this situation, there is no
statutory right to cure by presenting further information
within seven days. The employer here should not be
penalized for denying leave when the complete and
unambiguous request for leave did not present grounds for
leave.


from “cold symptoms.” See Oral Arg. at 18:10-20. Although
Hansler was later diagnosed with a more serious condition,
Lehigh Valley had no reason to be aware of this later
diagnosis when leave was denied.




                               2
        I urge that the employer not be penalized for denying
the original request for FMLA leave when it was properly
denied on the face of the request. If interference with FMLA
leave can be found in a case like this one, the employer,
through no fault of its own, can be penalized by being held
liable for damages (i) in the amount of “wages, salary,
employment benefits, or other compensation denied or lost . .
. by reason of the violation” or, if not so denied or lost, then
the amount of “actual monetary losses sustained . . . as a
direct result of the violation” up to the sum of 12 weeks of
wages or salary for the employee, (ii) interest, and (iii)
liquidated damages equal to the amounts in clauses (i) and
(ii).4 An employee is also entitled to any appropriate
equitable relief such as “employment, reinstatement, and
promotion,”5 and “reasonable attorney’s fee, reasonable
expert witness fees, and other costs of the action.”6 Hansler is
attempting to take full advantage of these remedies by
seeking “lost pay, lost bonuses, lost benefits, other financial
losses, liquidated damages, . . . attorneys fees, costs, interest,
reinstatement of employment, and any other [fair and proper]
relief.”7

      The majority goes to great lengths to conclude that
Hansler was entitled to time to cure any deficiencies in her
medical certification and that Lehigh Valley’s failure to
provide that opportunity may form the basis of an interference

4
  See 29 U.S.C. § 2617(a)(1)(A)(i)-(iii).
5
  See id. § 2617(a)(1)(B).
6
  See id. § 2617(a)(3).
7
   Hansler also seeks damages for pain and suffering and
punitive damages, but neither is authorized under the statute.




                                3
claim. Yet nowhere does the opinion address whether
Hansler was actually entitled to FMLA leave. Curiously, the
majority assumes that the information provided in Hansler’s
certification did not satisfy the FMLA’s requirements.8 There
can be no interference, however, if Hansler was not entitled to
leave in the first place.9

        While Hansler’s physician may have needed additional
time to diagnose her condition as diabetes, nothing in the
FMLA provides for such a grace period. Admittedly, the
FMLA requires that employers provide employees with seven
calendar days to cure deficiencies in their medical
certifications.10 The purpose of this provision, however, is to
clarify the information provided in a certification, not to
provide time to discover a yet-to-be diagnosed condition.11

8
  See Maj. Op. at 8 n.3.
9
   See Sommer v. Vanguard Grp., 461 F.3d 397, 399 (3d Cir.
2006) (“To assert an interference claim, ‘the employee . . .
needs to show that [s]he was entitled to benefits under the
FMLA and that [s]he was denied them.’” (quoting Callison v.
City of Phila., 430 F.3d 117, 119 (3d Cir. 2005))); accord
Darst v. Interstate Brands Corp., 512 F.3d 903, 910 (7th Cir.
2008) (“Because [plaintiff] cannot demonstrate that he was
actually entitled to FMLA leave, [the employer’s] breach of
its duty to offer him an opportunity to cure deficiencies
caused him no harm, and he may not recover for that breach
under the FMLA.”).
10
   See 29 C.F.R. § 825.305(c).
11
     See 73 Fed. Reg. 67934, 68062 (Nov. 17, 2008)
(“Providing more [cure] time will reduce mistakes and
provide greater certainty in the workplace, and this typically
benefits both workers and employers.”); 60 Fed. Reg. 2180,




                              4
       According to the majority, Hansler’s certification was
“vague, ambiguous, or non-responsive” because it “does not
even mention a condition, let alone its duration.”12 The
majority, however, reads into the Second Amended
Complaint facts that Hansler never alleged. Hansler merely
alleged that her physician requested intermittent leave
“lasting for a probable duration of one-month or until about
April 1, 2013.”13 She does not allege that her physician
omitted her then-condition or its duration.14 Even construing
the complaint in the light most favorable to Hansler, she still
must allege facts suggesting that her certification was
incomplete, vague, ambiguous, or non-responsive. She did
not.

       Ultimately, the issue is who bears the burden when an
employee has an undiagnosed condition. The majority tasks
employers with this novel burden, deeming it irrelevant
“whether Lehigh Valley could have known Hansler was
suffering from a chronic condition at the time she requested



2258 (Jan. 6, 1995) (“The employer shall advise an employee
whenever the employer finds a certification incomplete, and
provide the employee a reasonable opportunity to cure any
such deficiency.”).
12
   See Maj. Op. at 11-12.
13
   See A.44 ¶ 7.
14
   In fact, she never even argued before the District Court that
her physician omitted the duration or condition in the
certification; rather, she claimed that her certification was
“insufficient” because her future diagnosis was not yet
known. See S.A. 25-27.




                               5
leave.”15 This construction is not tethered to the statute’s
text, which places the burden on employees to demonstrate
that they qualify for leave and permits employers to require
that a leave request be supported by a medical certification.
The majority’s conclusion that employers may not then
reasonably rely on that information makes little sense. I
would hold that where, as here, an employer has no basis for
concluding that an employee has a current, serious health
condition under the FMLA, it may deny the leave request.
Such a denial is not interference.

       Going forward under the Majority’s rule, you will now
be able to maintain an interference claim against your
employer regardless of your condition when you request
leave if you claim that your diagnosis changed or was not
finalized until after you submitted the request. This is true for
even the most frivolous leave requests. Indeed, following the
Majority, as long as the “certification does not contain a
statement from [your] physician saying that [you] would not
miss any work,” the employer who denies a leave request is at
risk of an interference claim.16         For lawyers seeking
attorneys’ fees under the FMLA, this message will sound
                                    17

loud and clear.




15
   See Maj. Op. at 12.
16
   See Maj. Op. at 10.
17
   See 29 U.S.C. § 2617(a)(3).




                                 6